BARRJETT, J. (concurring).
The plaintiffs’ contract with Mr. Washburn called for the procurement by them—for the defendant's— of a policy of title insurance, as part of the services for which they were to receive the round sum of $110. They could only recover this sum upon showing that they had performed the services in their entirety. They acknowledged that they failed so far as this policy of insurance was concerned; but they insist that their failure in that particular was because of the defendants’ fault in not signing a mortgage which they had prepared for them. There was, however, no such fault on the defendants’ part, for the reason that the mortgage, which they drew, was not an ordinary one, but was an oppressive instrument. The defendants were not called upon, nor should the plaintiffs have asked them, to sign it. It follows that the plaintiffs failed to fully perform,their contract, and their failure resulted from their own fault, not the defendants’. Having failed to show full performance, or any fact excusing full performance, their complaint was properly dismissed, and the judgment should therefore be affirmed, with costs.